DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/CN2014/094459, filed December 22, 2014, which claims priority under 35 USC 119(a)-(d) from international application PCT/CN2014/080519, Filed May 18, 2011.
With respect to the claim for foreign priority under 35 USC 119(a)-(d), it is noted that under 35 USC 119(a), the claims in a US Application are entitled to the benefit of a foreign priority date if the corresponding foreign application supports the claims in the manner required by 35 USC 112, first paragraph [see MPEP 2163.03(III), and In re Ziegler, 992, F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)].  The foreign application must be examined for the question of sufficiency of the disclosure under 35 USC 112, as well as to determine if there is a basis for the claims sought (MPEP 201.15).
In the instant case, the priority document does not provide full support or description for any of the examined claims.  In particular, with respect to instant formula I, the priority document only describes compounds where the L2 variable is –S(O)2NH- or –NHS(O)2-; L3 is a bond or optionally substituted C1-C6 alkylene; and B is 
    PNG
    media_image1.png
    129
    135
    media_image1.png
    Greyscale
 where R1-R3 are 

Information Disclosure Statement
The information disclosure statements (IDS) submitted May 18, 2020, October 8, 2020 and December 8, 2020 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Restrictions/Elections
Applicant's election without traverse of Group I, claims 1-15, drawn to compounds of formula (I) or a composition thereof, in the reply filed on December 8, 2020 is acknowledged.  The election of the species of Formula (I) having the structure 
    PNG
    media_image2.png
    91
    292
    media_image2.png
    Greyscale
 in the same reply is also acknowledged.  Claims 1, 2, 4, 7, 10 and 13-15 within the elected group read on the elected species. 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: no prior art was found to apply to the elected species.  Accordingly, the examination was expanded to include the compounds described in the rejections under 35 USC 102 below.  Since this scope was not found to be allowable, the scope of the search and examination was not extended further.

Status of Claims
Currently, claims 1-20 are pending in the instant application. Claims 3, 5, 6, 8, 9, 11, 12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 1, 2, 4, 7, 10 and 13-15 read on an elected invention and species, and are therefore under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image3.png
    99
    480
    media_image3.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image4.png
    78
    750
    media_image4.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 2, 7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 77268-31-6, which has an entry date of 16 November 1984.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    178
    543
    media_image5.png
    Greyscale
 which reads on the formula (I) where ring A is 
    PNG
    media_image6.png
    114
    101
    media_image6.png
    Greyscale
; L1 is C5 or C6 alkylene (C5 substituted by COOH or C6 substituted by oxo and OH); L2 is –NR50C(O)- where R50 is H; L3 is C2 heteroalkylene where one of the carbons is replaced with O; and R1-R3 are each H.  With respect to the claim drawn to a composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required excipient or carrier.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4, 7, 10 and 13-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 US Patent 10,577,321.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed products are anticipated by those of the patented claims.  In particular, the conflicting claims recite a Compound of the formula 
    PNG
    media_image7.png
    60
    159
    media_image7.png
    Greyscale
, where the variables are defined more narrowly than those of the instant claims, therefore in every instance the patented scope anticipates the presented claimed scope.  In addition to the overlapping and anticipatory genus, the patent also recites particular compounds in claim 9, each 
Since the copending claims overlap with the scope of the instant claims, the claims recite all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.